Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 January 2021 regarding the rejection of record of independent Claims 1 and 15 under 35 U.S.C. 102 (a)(1) and (a)(2) over Yoshida (US 2014/0127579 A1) have been considered and are persuasive. Yoshida does not teach a particular mass-average molecular weight of the polymer (shell of the binder particles). However, a new ground of rejection is made under 35 U.S.C. 103 over Yoshida in view of Matsumoto (US 2019/0067698 A1), newly cited.
Applicant’s arguments filed 12 January 2021 regarding new claims have been fully considered, but they are not persuasive. Applicant argues that the (meth)acrylic acid ester monomer containing an ethylene oxide structure as recited by [0032] of Yoshida does not meet the chemical structure required by any of the monomers recited in at least Claims 6, 18, 20, 26 and 28 because in formulae (a-1), L11 represents a single bond or a linking group excluding an ether group (-O-). However, as shown in the below comparison of the instant (a-1) chemical structure and polyethyleneglycol (meth)acrylate (figure obtained from Sigma Aldrich as factual evidence that needs not antedate the applicant’s filing date, see MPEP 2124), which is one particular compound recited by [0032] of Yoshida, the instant claimed R11 represents an alkyl group (CH3), the instant X represents an ether group (-O-), the instant L11 represents a hydrocarbon linking group consisting of an alkylene group having 2 carbon atoms and the instant R12 represents a substituent –OH group. These are all met by the claim. Therefore, the same rationale previously applied to Claim 1 and its dependent claims is applied below to independent Claims 18 and 20 and their dependents as well as new dependent Claims 26-29.

    PNG
    media_image1.png
    517
    881
    media_image1.png
    Greyscale


Response to Amendment
	In view of applicant’s amendment to Claim 2, the rejection of record of Claim 2 is overcome.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yoshida (US 2014/0127579 A1), of record.
Regarding Claims 18 and 19, Yoshida teaches a solid electrolyte composition comprising: an inorganic solid electrolyte having conductivity for ions of metal elements belonging to Group I or II of the periodic table (see [0020]-[0026], noting [0020] specifically indicates conductivity of lithium ions, which is a Group I metal); binder particles (see [0025]-[0042] noting that the shell described particularly in [0032] reads on the claimed polymer) having an average particle diameter of 30 to 300 nm (see [0027]), which falls within the claimed range of 10nm or more and 50,000 nm or less, and dispersion medium (non-polar solvent, see [0040]-[0042]), wherein the polymer is an acrylic resin and said acrylic resin includes a repeating unit derived from at least the monomer represented by Formulae (a-1) where 11 represents a hydrocarbon linking group consisting of an alkylene group having 2 carbon atoms, X represents an ether group (-O-), R11 represents an alkyl group (CH3) and R12 represents a substituent –OH group (see [0032] and also the comparison of, for example, polyethyleneglycol (meth)acrylate to instant (a-1) as shown in “Response to Arguments” section above).
With regard to the polymer binder including a polymer having an SP value of 10.5 cal1/2cm-3/2 or more, the instant specification indicates in [0061] that a preferable polymer specifically includes (meth)acrylic acid ester monomer units, which is the same monomer taught by Yoshida in at least [0032]. Therefore, the binder of Yoshida, particularly the shell material of the binder particles, would be expected to have the claimed SP value range.
Regarding Claims 20 and 21, Yoshida teaches an all-solid state secondary battery comprising: a positive electrode active material layer, a solid electrolyte layer; and a negative electrode active material layer in this order (see [0017] and [0084]), wherein at least one of the positive electrode active material layer, the solid electrolyte layer and the negative electrode active material layer is a layer including an inorganic solid electrolyte having conductivity for ions of metal elements belonging to Group I or II of the periodic table (see [0020]-[0026], noting [0020] specifically indicates conductivity of lithium ions, which is a Group I metal); and binder particles (see [0025]-[0042] noting that the shell described particularly in [0032] reads on the claimed polymer) having an average particle diameter of 30 to 300 nm (see [0027]), which falls within the claimed range of 10nm or more and 50,000 nm or less; and a dispersion medium (non-polar solvent, see [0040]-[0042]), wherein the polymer (the shell described particularly in [0032]) is an acrylic resin and said acrylic resin includes a repeating unit derived from at least the monomer represented by Formulae (a-1) where L11 represents a hydrocarbon linking group consisting of an alkylene group having 2 carbon atoms, X represents an ether group (-O-), R11 represents an alkyl group (CH3) and R12 represents a substituent –OH group (see [0032] and also the comparison of, 
With regard to the polymer binder including a polymer having an SP value of 10.5 cal1/2cm-3/2 or more, the instant specification indicates in [0061] that a preferable polymer specifically includes (meth)acrylic acid ester monomer units, which is the same monomer taught by Yoshida in at least [0032]. Therefore, the binder of Yoshida, particularly the shell material of the binder particles, would be expected to have the claimed SP value range.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-15, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2014/0127579 A1), of record, in view of Matsumoto (US 2019/0067698 A1), newly cited.
Regarding Claims 1 and 2, Yoshida teaches a solid electrolyte composition comprising: an inorganic solid electrolyte having conductivity for ions of metal elements belonging to Group I or II of the periodic table (see [0020]-[0026], noting [0020] specifically indicates conductivity of lithium ions, which is a Group I metal); binder particles (see [0025]-[0042] noting that the shell described particularly in [0032] reads on the claimed polymer) having an average particle diameter of 30 to 300 nm (see [0027]), which falls within the claimed range of 10nm or more and 50,000 nm or less, and dispersion medium (non-polar solvent, see [0040]-[0042]).
Yoshida does not teach that the polymer (shell of binder particle described in [0032]) has a mass-average molecular weight of 5,000 or more. However, Matsumoto also teaches a binder (specifically polymer A) including a (meth)acrylic acid ester monomer (compare Matsumoto [0059] with Yoshida [0032]) and further teaches that the mass average molecular weight of the polymer (A) is most preferably 350,000-500,000 (see [0061]) which falls not only within the claimed range of 5,000 or more, but also overlaps with the range of 5,000 or more and 1,000,000 or less disclosed at instant [0044] of 
With regard to the polymer binder including a polymer having an SP value of 10.5 cal1/2cm-3/2 or more as in Claim 1, and a repeating unit derived from a monomer having an SP value of 12 cal1/2cm-3/2 or more, the instant specification indicates in [0061] that a preferable monomer specifically includes (meth)acrylic acid ester monomer units, which is the same monomer taught by Yoshida in at least [0032] and Matsumoto [0059]. Therefore, since there does not seem to be any distinction between the instant claimed binder and that of Yoshida in view of Matsumoto, it would be expected that the combination of Yoshida and Matsumoto would have the claimed SP value ranges.
Regarding Claim 3, Yoshida further teaches that a glass transition temperature of the polymer (shell material) is 30°C or lower (see example 7, particularly teaching a Tg difference, Tgc – Tgs, of 133°C where Tgc is 106°C and the rate characteristics and charging/discharging cycle characteristics achieved “A” results in both categories described by [0096] and [0103]; therefore, Tgs corresponding to the claimed binder polymer is 27°C, which falls within the claimed range; see also example 8 where Tgs is 17°C, which also falls within the claimed range and achieved “B” and “C” results in rate characteristics 
Regarding Claim 5, Yoshida further teaches that the polymer (shell of the binder particle) is an acrylic resin (see [0032]).
Regarding Claims 6, 26 and 27, Yoshida further teaches that the polymer is an acrylic resin and said acrylic resin includes a repeating unit derived from at least the monomer represented by Formulae (a-1) where L11 represents a hydrocarbon linking group consisting of an alkylene group having 2 carbon atoms, X represents an ether group (-O-), R11 represents an alkyl group (CH3) and R12 represents a substituent –OH group (see [0032] and also the comparison of, for example, polyethyleneglycol (meth)acrylate to instant (a-1) as shown in “Response to Arguments” section above).
Regarding Claim 7, Yoshida further teaches that the polymer includes a hydroxyl group (see again the comparison of, for example, polyethyleneglycol (meth)acrylate to instant (a-1) as shown in “Response to Arguments” section above, which also shows an –OH group on one end of the structure).
Regarding Claim 8, Yoshida further teaches that the inorganic solute electrolyte is represented by Formula (1) La1Mb1Pc1Sd1Ae1 (see Thio-LISICON Li3.25Ge0.25P0.75S4) in the formula, L represents Li, M represents Ge, and a1 to e1 represent the compositional ratios among the respective elements and a1:b1:c1:d1:e1 satisfies 3.25:0.25:0.75:4.0:0, which can be rewritten as 4.33:0.33:1:5.33:0, which falls within the claimed range or 1 to 12:0 to 5:1:2 to 12:0 to 10. The examiner notes also that the applicant defines in the instant specification [0032] a combination of at least two raw materials among lithium sulfide (Li2S) and diphosphorus pentasulfide (P2S5) and sulfides of an element represented by M, which is also met by Yoshida in [0021]-[0023].
Regarding Claim 9, Yoshida further teaches that the dispersion medium (non-polar solvent) may be toluene (see [0042]), which is indicated by the instant specification [0097]-[0098]as a preferable 
Regarding Claim 10, Yoshida further teaches that the dispersion medium is selected from an aromatic component solvent (see [0042] indicating aromatic compounds including toluene, xylene, styrene, ethylbenzene and decalin) and an aliphatic compound solvent (see again [0042] indicating aliphatic compounds including octane).
Regarding Claim 11, Yoshida further teaches an active material capable of intercalating and deintercalating ions of metal elements belonging to Group I or Group II of the periodic table (see [0054]-[0068], particularly [0056] indicating the storing and releasing of lithium ions which is a Group I metal).
Regarding Claim 12, Yoshida further teaches that the active material is a transition metal oxide or a metal oxide (see [0057]).
Regarding Claim 13, Yoshida teaches sheet for an all-solid state secondary battery comprising a film of the solid electrolyte composition according to Claim 1 formed on a base material (see [0046]).
Regarding Claim 14, Yoshida further teaches an electrode sheet for an all-solid state secondary battery comprising: a film of the solid electrolyte composition according to Claim 11 as indicated above formed on a metal foil (see [0063]).
Regarding Claim 15, Yoshida teaches an all-solid state secondary battery comprising: a positive electrode active material layer, a solid electrolyte layer; and a negative electrode active material layer in this order (see [0017] and [0084]), wherein at least one of the positive electrode active material layer, the solid electrolyte layer and the negative electrode active material layer is a layer including an inorganic solid electrolyte having conductivity for ions of metal elements belonging to Group I or II of the periodic table (see [0020]-[0026], noting [0020] specifically indicates conductivity of lithium ions, which is a Group I metal); and binder particles (see [0025]-[0042] noting that the shell described particularly in [0032] reads on the claimed polymer) having an average particle diameter of 30 to 300 
Yoshida does not teach that the polymer (shell of binder particle described in [0032]) has a mass-average molecular weight of 5,000 or more. However, Matsumoto also teaches a binder (specifically polymer A) including a (meth)acrylic acid ester monomer (compare Matsumoto [0059] with Yoshida [0032]) and further teaches that the mass average molecular weight of the polymer (A) is most preferably 350,000-500,000 (see [0061]) which falls not only within the claimed range of 5,000 or more, but also overlaps with the range of 5,000 or more and 1,000,000 or less disclosed at instant [0044] of the specification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically use a polymer with the claimed mass-average molecular weight in order to (see Matsumoto [0061]) allow the polymer to dissolve into a solvent during the preparation of a slurry, so that an excellent binding property can be exhibited but to prevent the polymer from excessively easily dissolving into a solvent during the preparation of a slurry (compare with Yoshida which also uses a slurry for application of the binder in a solid electrolyte material in [0046], a positive electrode active material in [0064] and a negative electrode active material in [0076]), so that the polymer (A) can bind an active material in the slurry without covering the active material (compare with Yoshida [0132] indicating that it is not desirable to cover the particles of solid electrolyte, positive electrode active materials and negative electrode active materials), and the flexibility of the electrode after the application can be improved.
With regard to the polymer binder including a polymer having an SP value of 10.5 cal1/2cm-3/2 or more as in Claim 1, and a repeating unit derived from a monomer having an SP value of 12 cal1/2cm-3/2 or more, the instant specification indicates in [0061] that a preferable monomer specifically includes (meth)acrylic acid ester monomer units, which is the same monomer taught by Yoshida in at least [0032] and Matsumoto [0059]. Therefore, since there does not seem to be any distinction between the instant 
Regarding Claims 28 and 29, Yoshida further teaches that the polymer (the shell described particularly in [0032]) is an acrylic resin and said acrylic resin includes a repeating unit derived from at least the monomer represented by Formulae (a-1) where L11 represents a hydrocarbon linking group consisting of an alkylene group having 2 carbon atoms, X represents an ether group (-O-), R11 represents an alkyl group (CH3) and R12 represents a substituent –OH group (see [0032] and also the comparison of, for example, polyethyleneglycol (meth)acrylate to instant (a-1) as shown in “Response to Arguments” section above).

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to Claims 18-21 above, respectively, in view of Wakizaka (JP2011014387A and its full machine translation previously provided by the examiner), of record. Note that all citations below are to the provided machine translation. Yoshida does not teach that the polymer (shell of the binder particles) has, as a side chain component, a repeating unit derived from a macromonomer having a mass-average molecular weight of 1,000 or more. However, Wakizaka also teaches a binder polymer (binder particles including graft polymer, see lines 81-94 and 86-88) composed of a methacrylic monomer (main chain component, see 97-98 and 101-105), and further teaches a side chain component having a weight average molecular weight 1,000 or more (macromonomer, see lines 377-386 indicating several macromonomers with weight average molecular weights of 6,000).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to add a macromonomer side chain component produce a binder with high adsorption stability with respect to active materials and solid electrolyte material, improved .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723